

116 HR 4577 IH: Expanding Disability Access to Higher Education Act
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4577IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Ms. Wild (for herself, Mr. Fitzpatrick, Mr. Lipinski, Ms. Dean, Mr. Trone, Mr. Sean Patrick Maloney of New York, Mr. Harder of California, Mr. Foster, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to promote the matriculation, and increase in the
			 graduation rates, of individuals with disabilities within higher
			 education.
	
 1.Short titleThis Act may be cited as the Expanding Disability Access to Higher Education Act. 2.Findings and purposes (a)FindingsCongress finds the following:
 (1)Students who are low income attend institutions of higher education at a rate significantly lower than middle- and high-income students.
 (2)Similarly, students who are first-generation college students or are from minority backgrounds attend institutions of higher education at lower rates than the general public.
 (3)Many students who are low income, first generation, or minorities also have a disability. (4)In the last decade, both high school and postsecondary graduation rates for students with disabilities were significantly lower than for students without disabilities.
 (5)In 2015, approximately 65 percent of the total population of adults 25 to 34 years old had completed some postsecondary education compared with approximately 44 percent of adults with disabilities in the same age range.
 (6)For students with disabilities who do attend an institution of higher education, only half will receive a diploma compared to 72 percent of students without disabilities.
 (7)Many researchers cite lack of support, such as in-class accommodations, accessible housing, and accessible technology, as a significant challenge as students with disabilities transition from high school to postsecondary education.
 (8)As with their peers without disabilities who are first-generation students or come from low-income backgrounds, students who are first-generation or low-income students with disabilities who receive mentoring and support services can successfully prepare for, enroll in, and graduate from postsecondary education programs and gain greater economic control of their lives.
 (b)Sense of CongressIt is the sense of Congress that individuals with disabilities, particularly those who are low income or first generation, should be able to attend institutions of higher education at the same rate as their peers in the general population.
 (c)PurposesThe purposes of this Act are the following: (1)To provide first-generation or low-income students with disabilities with information, support, and resources to matriculate and complete a course of study at an institution of higher education.
 (2)To encourage and support first-generation or low-income students with disabilities to achieve postsecondary credentials that benefit them and their communities both socially and economically.
 (3)To increase the number of faculty with disabilities in institutions of higher education. (4)To provide programs authorized under chapter 1 of subpart 2 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11) with the resources necessary to support first-generation or low-income students with disabilities to prepare for, enroll in, and graduate from institutions of higher education.
 3.Preparing and supporting students with disabilities for postsecondary educationSection 402A of the Higher Education Act of 1965 (20 U.S.C. 1070a–11) is amended— (1)in subsection (c)(4)(A), by striking , and Native American Pacific Islanders (including Native Hawaiians), and inserting , Native American Pacific Islanders (including Native Hawaiians), and individuals with a disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)),; and
 (2)by adding at the end the following:  (i)Preparing and supporting students with disabilities for postsecondary education (1)Funds for Federal TRIO programs (A)In general (i)AuthorizationThe Secretary shall award funds under this paragraph, on a competitive basis, to an eligible entity that applies for a grant or contract for a program under this chapter (except section 402E) and also applies for such funds under this paragraph in order to serve eligible students, as described in clause (ii). The period for such award of funds under this paragraph shall be the same period for the associated grant or contract for a program under this chapter (except section 402E) (referred to in this paragraph as the associated program).
 (ii)Eligible studentsAn eligible student is described in this clause if the student— (I)is eligible to receive assistance under a program authorized under this chapter (except section 402E); and
 (II)has an individualized education program, as defined in section 602 of the Individuals with Disabilities Education Act, is covered under section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), or has other documentation establishing the student's disability (as such term is defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)), such as—
 (aa)a sensory disability; (bb)a physical disability;
 (cc)a mental disability; or (dd)a self-care disability.
										(B)Application
 (i)In generalExcept as provided in clause (ii), an applicant for a grant or contract for a program under this chapter (except section 402E) that desires to receive funds under this paragraph shall submit an application for such funds to the Secretary at the same time such applicant submits an application for the grant or contract for a program under this chapter (except section 402E) (referred to in this paragraph as the associated application).
 (ii)Application mid-cycleAn applicant that desires to receive funds under this paragraph that, at the time such applicant desires to apply for such funds, has a grant or contract for a program under this chapter (except section 402E) that is in existence may submit an application for such funds to the Secretary independent of an associated application.
 (iii)Content of applicationAn application for funds under this paragraph shall include the following: (I)A description of any programs being carried out under this chapter by the applicant on the date of the application, including the number of existing students served.
 (II)The number of eligible students proposed to be served with funds received under this paragraph. (III)The cost of serving such students proposed to be served, including a description of expenditures.
 (IV)An explanation of how funds received under this paragraph will be used for such students. (V)An explanation of how such students proposed to be served will be identified and enrolled.
									(C)Awarding of funds
 (i)PriorityIn awarding funds under this paragraph, the Secretary shall give priority to applicants that— (I)have established programs funded under this chapter; and
 (II)describe how eligible students proposed to be served will be included in the established associated program.
 (ii)AmountThe Secretary shall award funds under this paragraph to an applicant in an amount that maximizes the number of eligible students served in a manner that meets such students' needs for successful programmatic outcomes.
 (iii)DistributionThe Secretary shall award funds under this paragraph— (I)to not less than 10 percent of all the eligible entities that, on the date of enactment of the Expanding Disability Access to Higher Education Act, have a grant or contract awarded under this chapter (except section 402E); and
 (II)across— (aa)geographic regions; and
 (bb)sizes of programs. (iv)RequirementsIn awarding funds under this paragraph, the Secretary shall—
 (I)require an assurance that— (aa)in the case in which the associated program is under section 402B, not less than two-thirds of the eligible students who are served with the funds under this paragraph be low-income individuals who are first-generation college students;
 (bb)in the case in which the associated program is under section 402C— (AA)not less than two-thirds of the eligible students who are served with the funds under this paragraph be low-income individuals who are first-generation college students; and
 (BB)the remaining eligible students who are served with the funds under this paragraph be low-income individuals or first-generation college students;
 (cc)in the case in which the associated program is under section 402D— (AA)not less than two-thirds of the eligible students who are served with the funds under this paragraph be low-income individuals who are first-generation college students; and
 (BB)the remaining eligible students who are served with the funds under this paragraph be low-income individuals or first-generation college students; and
 (dd)in the case in which the associated program is under section 402F— (AA)not less than two-thirds of the eligible students who are served with the funds under this paragraph be low-income individuals who are first-generation college students; and
 (BB)the eligible students who are served with the funds under this paragraph are at least nineteen years of age, unless the imposition of such limitation with respect to any person would defeat the purposes of this paragraph;
 (II)require an assurance that such eligible students who are served do not have access to services from another program funded under this chapter;
 (III)require an assurance that the program funded under this paragraph and the associated program will— (aa)be accessible to the eligible students proposed to be served by the program;
 (bb)serve all students, including eligible students; (cc)incorporate universal design for learning; and
 (dd)ensure that accommodations are provided as needed for eligible students and address how the program plans to enroll such students;
 (IV)require the program funded under this paragraph— (aa)to comply with all program requirements of the associated program; and
 (bb)to include educational assistance as determined necessary for eligible students to transition to postsecondary education, such as—
 (AA)academic and social supports; (BB)student advising and family engagement;
 (CC)college search and application processes; (DD)financial planning; and
 (EE)targeted learning programs; (V)require an assurance that the applicant will serve a number of eligible students with the funds under this paragraph that is not less than the number determined under subparagraph (D); and
 (VI)require an assurance that— (aa)the funds under this paragraph and funds provided under the associated program will be used to incorporate eligible students into the associated program; and
 (bb)such eligible students have access to all the program services of the associated program, as well as any additional services they require to be full participants in the associated program.
										(D)Number of eligible students to be served
 (i)In generalAn applicant that receives funds under this paragraph shall use such funds to serve eligible students who are in addition to the students served through the associated program.
 (ii)Number of students to be servedThe number of eligible students to be served with funds under this paragraph shall be the number that maximizes the number of eligible students served in a manner that meets such students' needs for successful programmatic outcomes.
								(2)Postbaccalaureate achievement program
 (A)In generalThe Secretary shall award funds under this paragraph, on a competitive basis, to an eligible entity that applies for assistance for a project under section 402E and also applies for such funds under this paragraph in order to serve eligible students, as described in subparagraph (B).
 (B)Eligible studentsAn eligible student is described in this subparagraph if the student— (i)is eligible to receive assistance under a project assisted under section 402E;
 (ii)has an individualized education program, as defined in section 602 of the Individuals with Disabilities Education Act, is covered under section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), or has other documentation establishing the student's disability (as such term is defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)), such as—
 (I)a sensory disability; (II)a physical disability;
 (III)a mental disability; or (IV)a self-care disability; and
 (iii)is registered as full time in six or more credits. (C)Application (i)In generalExcept as provided in clause (ii), an applicant for assistance for a project under section 402E that desires to receive funds under this paragraph shall submit an application for such funds to the Secretary at the same time such applicant submits an application under section 402E (referred to in this paragraph as the associated application).
 (ii)Application mid-cycleAn applicant that desires to receive funds under this paragraph that, at the time such applicant desires to apply for such funds, is receiving assistance for a project under section 402E may submit an application for such funds to the Secretary independent of an associated application.
 (iii)Content of applicationAn application for funds under this paragraph shall— (I)describe identification, recruitment, and implementation strategies as well as programmatic elements specifically for eligible students; and
 (II)indicate whether this is a new project or will fund a project existing on the date of the application.
									(D)Awarding of funds
 (i)In generalThe Secretary shall award funds under this paragraph to an applicant in an amount that maximizes the number of eligible students served in a manner that meets such students' needs for successful programmatic outcomes.
 (ii)RequirementsIn awarding funds under this paragraph, the Secretary shall require an assurance that— (I)not less than two-thirds of the eligible students who are served with the funds under this paragraph be low-income individuals who are first-generation college students; and
 (II)the remaining eligible students who are served with the funds under this paragraph be from a group that is underrepresented in graduate education, including—
 (aa)Alaska Natives, as defined in section 6306 of the Elementary and Secondary Education Act of 1965; (bb)Native Hawaiians, as defined in section 6207 of such Act; and
 (cc)Native American Pacific Islanders, as defined in section 320. (E)Number of eligible students to be served (i)In generalAn applicant that receives funds under this paragraph shall use such funds to serve eligible students who are in addition to the students served through the associated program.
 (ii)Number of students to be servedThe number of eligible students to be served with funds under this paragraph shall be the number that maximizes the number of eligible students served in a manner that meets such students' needs for successful programmatic outcomes.
 (3)Supplement, not supplantFunds awarded under this subsection shall be used to supplement, and not supplant, other funds available to carry out the activities described in this subsection.
 (4)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $50,000,000 for each of fiscal years 2020 through 2024..
 4.Staff development activitiesSubpart 1 of part D of title VII of the Higher Education Act of 1965 (20 U.S.C. 1140a et seq.) is amended—
 (1)in section 761, by striking model demonstration; and (2)in section 762—
 (A)in subsection (b)(2)— (i)in subparagraph (A), by inserting and application after The development; and
 (ii)in subparagraph (B), by inserting and application after The development; and (B)by striking subsection (d) and inserting the following:
					
						(d)Reports
 (1)Initial reportNot later than 1 year after the date of enactment of the Expanding Disability Access to Higher Education Act, the Secretary shall prepare and submit to the authorizing committees, and make available to the public, a report on all projects awarded grants under this part for any of fiscal years 2021 through 2026, including a review of the activities and program performance of such projects based on existing information as of the date of the report.
 (2)Subsequent reportNot later than 3 years after the date of the first award of a grant under this subpart after the date of enactment of the Expanding Disability Access to Higher Education Act, the Secretary shall prepare and submit to the authorizing committees, and make available to the public, a report that—
 (A)reviews the activities and program performance of the projects authorized under this subpart; and (B)provides guidance and recommendations on how effective projects can be replicated..
				5.Offices of training, technical assistance, and accommodations grant program
 (a)Authorization of grant programThe Secretary of Education shall award grants, on a competitive basis, to institutions of higher education to enable the institutions to establish an Office of Accessibility at the institution.
 (b)Duration and amountA grant under this section shall be 5 years in duration and in an amount equal to not less than $30,000 and not more than $80,000 for each year.
 (c)ApplicationAn institution of higher education that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including an explanation of how the institution will sustain the Office of Accessibility after the grant period ends.
			(d)Awarding of grants
 (1)PreferenceIn awarding grants under this section, the Secretary shall give preference to— (A)2-year institutions of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))); and
 (B)institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that intend to hire individuals with disabilities as staff at the Office of Accessibility.
 (2)DiversityIn awarding grants under this section, the Secretary shall ensure geographic, institutional, and urban or rural award distribution diversity.
 (e)Use of fundsAn institution of higher education that receives a grant under this section shall establish an Office of Accessibility at the institution, which Office—
 (1)shall— (A)serve as a site for confidential requests for accommodations for faculty members with disabilities;
 (B)include an accommodations officer who has demonstrated expertise in addressing the needs of individuals with disabilities and who is trained to serve, and provide outreach to, faculty members with disabilities, staff with disabilities, and students with disabilities; and
 (C)provide training and technical assistance for faculty and staff on rights and accommodations for individuals with disabilities, including protecting the civil rights of individuals with disabilities on campus and in classrooms; and
 (2)may— (A)develop professional development activities for faculty and staff about rights and accommodations for individuals with disabilities;
 (B)create a website, that is accessible to individuals with disabilities, to serve as a clearinghouse of information for individuals with disabilities; and
 (C)carry out other activities that the institution determines appropriate. (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2020 and each of the 4 succeeding fiscal years.
			6.Data collection and reporting
			(a)Data collection and reporting
 (1)Outcome criteriaSection 402A(f) of the Higher Education Act of 1965 (20 U.S.C. 1070a–11(f)) is amended— (A)by striking paragraph (2) and inserting the following:
						
							(2)Disaggregation of relevant data
 (A)In generalExcept as provided in subparagraph (B), the outcome criteria under this subsection shall be disaggregated by low-income students, first-generation college students, individuals with disabilities (including for each of the categories described in items (aa) through (dd) of subsection (i)(1)(A)(ii)(II)), gender, race and ethnicity, language status, and delayed enrollment in postsecondary education after high school, in the schools and institutions of higher education served by the program to be evaluated.
 (B)ExceptionDisaggregation under subparagraph (A) shall not be required in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student.;
 (B)in paragraph (3)— (i)in subparagraph (C)(iii), by inserting (and, if the entity received funds under subsection (i), to a total number of eligible students as described in such subsection) after students,;
 (ii)in subparagraph (D)(i), by inserting (and, if the entity received funds under subsection (i), to a total number of eligible students as described in such subsection) after program,; and
 (iii)by adding at the end the following:  (F)For—
 (i)programs authorized under this chapter for which funds are awarded under subsection (i), the number of eligible students (as defined in subsection (i)(2)(A)(ii)) served with such funds; and
 (ii)each of subparagraphs (A) through (E), the extent to which the programs described in each of such subparagraphs served individuals with disabilities (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102))..
 (2)ReportsSection 402H of the Higher Education Act of 1965 (20 U.S.C. 1070a–18) is amended— (A)in subsection (a)—
 (i)in the subsection heading, by striking to the authorizing committees; (ii)in paragraph (1)(E), by inserting (including for each of the categories of such students described in items (aa) through (dd) of section 402A(i)(1)(A)(ii)(II)) after disabilities; and
 (iii)by adding at the end the following:  (3)Annual report (A)In generalEach entity that receives a grant or contract under this chapter shall submit an annual report to the Secretary on activities assisted and students served under the program funded under this chapter, including information on—
 (i)student persistence in the program; (ii)student enrollment in challenging courses;
 (iii)graduation rates; (iv)postsecondary enrollment rates;
 (v)the types of services and supports provided to enrolled students; and (vi)any other information requested by the Secretary.
										(B)Disaggregation
 (i)In generalExcept as provided in clause (ii), the information provided under subparagraph (A) shall be disaggregated by low-income student status, first-generation college student status, disability status (including for each of the categories described in items (aa) through (dd) of section 402A(i)(1)(A)(ii)(II)), gender, race and ethnicity, language status, and delayed enrollment in postsecondary education after high school.
 (ii)ExceptionDisaggregation under clause (i) shall not be required in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student.; and
 (B)in subsection (b)(2)(A)(i), by striking and first-generation college students and inserting , first-generation college students, and students with disabilities. (3)GEAR UPSection 404G of the Higher Education Act of 1965 (20 U.S.C. 1070a–27) is amended by adding at the end the following:
					
						(e)Data collection and reporting
 (1)In generalEach eligible entity receiving a grant under this chapter shall submit an annual report to the Secretary on activities assisted and students served under the program funded under this chapter, including information on—
 (A)student persistence in the program; (B)student enrollment in challenging courses;
 (C)graduation rates; (D)postsecondary enrollment rates;
 (E)the types of services and supports provided to enrolled students; and (F)any other information requested by the Secretary.
								(2)Disaggregation and availability
 (A)In generalInformation contained in the annual report described in paragraph (1) shall be— (i)except as provided in subparagraph (B), disaggregated by low-income student status, first-generation college student status, disability status (including for each of the categories described in items (aa) through (dd) of section 402A(i)(1)(A)(ii)(II)), gender, race and ethnicity, language status, and delayed enrollment in postsecondary education after high school;
 (ii)cross-tabulated; and (iii)made publicly available without personally identifiable information.
 (B)ExceptionDisaggregation under subparagraph (A)(i) shall not be required in a case in which the number of students in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual student.
 (3)Public availabilityThe Secretary shall make such report publicly available online.. (b)GAO report (1)In generalNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall begin a review that examines—
 (A)what is known about the population of students with disabilities, including by subcategories of disability, who attend institutions of higher education;
 (B)how students with disabilities are identified and supported by the Department of Education and grantee agencies through all Federal TRIO programs under chapter 1 of subpart 2 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq.), including—
 (i)any information related to whether and how students disclose if they have a disability; (ii)what, if any, transition services are provided to students with disabilities between high school and postsecondary education; and
 (iii)how such Federal TRIO programs work with other campus and non-campus based services that support students with disabilities; and
 (C)what information is reported by the Department of Education about services for students with disabilities through such Federal TRIO programs.
 (2)ReportThe Comptroller General of the United States shall submit to the appropriate congressional committees a report on the review conducted under paragraph (1).
				